Citation Nr: 9910462	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-32 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to 
October 1947.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1996 
decision of the VA RO which denied service connection for 
hearing loss.  A personal hearing was held at the RO in May 
1998.  


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim of service connection for hearing loss. 


CONCLUSION OF LAW

The veteran's claim for service connection for hearing loss 
is not well grounded.   38 U.S.C.A. § 5107(a) (West 1991 & 
Supp.1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from October 
1945 to October 1947.  A review of his service medical 
records shows that on medical examination performed for 
entrance purposes in October 1945 his hearing was 15/15 
(normal).  In October 1946, he was treated for allergic 
rhinitis and gave a history which included frequent sore 
throats and earaches during boot camp, and now frequent 
attacks of nasal blockage and sneezing.  Service medical 
records from February 1947 show he was evaluated for a 
deviated nasal septum and gave a history of difficulty 
breathing, frequent colds, and sore throats; he also said he 
had earaches, fullness in the ears, and difficulty hearing 
when he had a cold.  On physical examination, in addition to 
a deviated nasal septum, scarring of the right eardrum was 
noted.  The diagnosis was deviated nasal septum, and he 
subsequently underwent a submucosal resection of the nasal 
septum.  On a September 1947 examination for discharge from 
active duty, hearing was 15/15 (normal) on whispered and 
spoken voice tests.  Scarring of the right eardrum was noted.  

Subsequent service medical records from 1948 and 1949, 
related to Naval Reserve service (including periods of active 
duty training), show no pertinent defects.  A July 1949 
general physical examination showed the ears (including 
drums) were normal and hearing in both ears was 15/15 
(normal).

A private audiological evaluation from March 1987 revealed 
mild mixed hearing loss, bilaterally.  Some retraction of 
both eardrums was noted.

In September 1996, the veteran filed a claim for service 
connection for ear problems, including hearing loss.

On VA examination in November 1996, the veteran reported a 
history of noise exposure in service.  He also reported 
tinnitus.  He indicated that his hearing has decreased 
progressively over the past 15 years.  The examiner noted 
that the tympanic membranes were clear.  The diagnoses were 
tinnitus and moderate bilateral sensorineural hearing loss.  

A November 1996 audiological examination revealed pure tone 
thresholds in the right ear of 50, 55, 45, 60, and 60 
decibels at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively.  Pure tone thresholds in the left ear were 50, 
50, 45, 65, and 55 decibels at the same frequencies. Speech 
recognition was 96 percent in the right ear and 98 percent in 
the left ear.  [Test results showed a current bilateral 
hearing loss disability under the standards of 38 C.F.R. 
§ 3.385.]  The audiologist noted moderate mixed hearing loss, 
bilaterally.  The veteran also reported right tinnitus.  He 
denied head or acoustic trauma but indicated that he noticed 
tinnitus after irrigation of his right ear in 1947.  

In a December 1996 decision, the RO denied service connection 
for hearing loss.  Service connection was granted for 
tinnitus and a postoperative deviated nasal septum.

In his October 1997 substantive appeal, the veteran related 
that he contracted a right ear fungus infection in service 
from a military swimming pool.  He stated that the 
recommended treatment was irrigation of the ear canal with a 
solution of distilled water and 1 percent salicylic acid.  He 
indicated the corpsman mistakenly gave him 100 percent 
salicylic acid, which burned his right ear causing pain and 
ringing in the ears for about 6 weeks.  He stated that 
although the 1996 VA examiner did not observe scarring in his 
right ear, every other civilian doctor that has examined him 
has noticed the scarring.  He indicated that he has been 
unable to obtain records prior to 1987 which show hearing 
loss.  

During a May 1998 RO hearing, the veteran testified that he 
had ringing in his ear for 5-6 weeks following irrigation of 
his right ear with salicylic acid.  He stated that he sought 
treatment for hearing problems following his discharge from 
service, but he was unable to obtain the records.  He 
indicated that, in his opinion, the treatment for the ear 
condition in service caused his current hearing loss.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for organic diseases of the 
nervous system, such as sensorineural hearing loss, if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113,1137; 38 C.F.R. 
§§ 3.307, 3.309.

The veteran claims service connection for hearing loss as a 
result of acid irrigation of the right ear during military 
service.  His claim presents the threshold question of 
whether he has met his initial burden of submitting evidence 
to show that his claim is well grounded, meaning plausible.  
If he has not presented evidence that his claim is well 
grounded, there is no further duty on the part of the VA to 
assist him with his claim, and the claim must be denied.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 (1994).  
For the veteran's claim for service connection to be 
plausible or well grounded, it must be supported by competent 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

The veteran's service medical records from his 1945-1947 
active duty show that in early 1947 he gave a history of 
having hearing difficulty when he had colds, but no hearing 
loss was noted at that time.  At the service discharge 
examination later in 1947, hearing in both ears was normal 
and it was noted the right eardrum was scarred.  A 1949 
reserve examination noted normal ears and normal hearing, 
bilaterally.  Although the veteran claims that he began 
receiving treatment for hearing loss soon after service, the 
first post-service medical evidence of record which shows 
hearing loss is dated in 1987, almost 40 years after 
separation from active service.  

The veteran claims that acid irrigation of his right ear 
during active service caused hearing loss; however, the 
service medical records contain no reference of such 
treatment.  Moreover, even if the incident did occur, the 
active duty medical records and subsequent reserve medical 
records show no hearing loss.  No medical evidence has been 
submitted to link hearing loss, first shown decades after 
service, with any incident of service.  Without such medical 
evidence of causality, the service connection claim is not 
well grounded.  Id.  The veteran's statements, that he has 
hearing loss due to acid irrigation of the ear during 
service, do not serve to make his claim well grounded because 
he is a layman and thus has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Absent competent medical evidence that the veteran's current 
hearing loss is linked to his military service, the claim for 
service connection for hearing loss must be denied as not 
well grounded.  Caluza, supra; Grivois, supra.  


ORDER

Service connection for hearing loss is denied.  



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals


 

